Exhibit PLAN OF COMPLETE LIQUIDATION OF FOOTSTAR, INC. This Plan of Complete Liquidation (the “Plan”) is intended to accomplish a complete liquidation of Footstar, Inc., a Delaware corporation (the “Company”), in amanner that satisfies Section 331 of the Internal Revenue Code of 1986, as amended (the “Code”), as follows: 1. Scope of Plan.The Plan provides for the complete liquidation of the Company by providing for a series of distributions of cash to the stockholders of the Company (the “Stockholders”) generated from cash on hand, the sale of certain assets and the wind-down of the Company’s business as described in the Plan, including the submission of a plan of dissolution to the Company’s Stockholders in 2009 after expiration of the Company’s agreement with Kmart to exclusively operate the footwear departments in all Kmart stores through the end of December, 2008 (the “Kmart Agreement”). 2. Adoption of Plan by the Board of Directors.The Board of Directors of the Company (the “Board”) intends to adopt the Plan at a regular or special meeting of the Board or pursuant to a unanimous written consent.The Plan shall constitute the adopted Plan of the Company on the date on which the Plan is formally adopted by the Board at such a meeting or pursuant to unanimous written consent (the “Adoption
